Case 1:18-cv-06768-DLC Document 34 Filed 11/26/18 Page 1 of 1

11 BR DW S 715

MALECI<ILAW NEWYOHZ§E:¥G§?M
(212) 943-1233 'I'E

(212} 943-1238 F:B(Fl:}l;::l]:

ABoUTSEcURITIESLAW.CoM
Novernber 26, 2018
BY ECF
The Honorable Denise Cote
United States District Court Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 1910
New York, NY 10007

Re: Deutsche Bank Trust Company Arnericas v. Rado Limited Partnership
No. 18cv6768 (S.D.N.Y.)

Honorable Judge Cote:

This letter responds to the Order dated Novernber 21, 2018 as to the jurisdictional status of (1)
Bellini LLC, (2) Amadeus LLC, (3) Rado NZGP Lirnited and (4) Amicorp Trustees (New Zealand)
Lirnited.

(1) Bellini LLC is owned by Amicorp Trustees U\lew Zealand) Lirnited (“Amicorp”) as
Trustee of the Diego Trust (50%) and Diego ll Trust (50%). Arnicorp is incorporated and
conducts its business from Auckland, New Zealand. The trusts are both New Zealand law
trusts and are managed from Auckland, New Zealand. The principal beneficiary of both
trusts is Mr. Diego Rornay Who is an Argentine citizen.

(2) Amadeus LLC is owned by Amicorp Trustees (New Zealand) Limited (Arnicorp) as
Trustee of the Diego Trust (100%). Arnicorp is incorporated and conducts its business
from Auckland, New Zealand. The Trust is a New Zealand law trust and is managed from
Auckland, New Zealand. The principal beneficiary of the trust is Mr. Diego Romay Who
is an Argentine citizen.

(3) The principal place of business of Rado NZGP Limited is Auckland, NeW Zealand.

(4) The principal place of business of Arnicorp Trustees (New Zealand) Limited is Auckland,
New Zealand.

 

Cc: David G. Januszewski, Esq.

